Citation Nr: 1220148	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from January 1957 to December 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefits sought on appeal.  The appellant appealed this decision to the Board, and the case was referred to the Board for appellate review.  

In June 2008, the Board denied the Veteran's claim.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court granted a Joint Motion for Remand, vacated the Board's June 2008 denial, and remanded the claim to the Board.  Thereafter, in September 2009, the Board remanded the claim for additional development.  That development was completed, and the Veteran's claim is back before the Board for appellate review.  The Board notes that in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  However, because the Veteran's service connection claim is being granted in full, compliance with the Board's prior Remand instructions regarding the present claim is rendered moot. 

A videoconference hearing was held on April 17, 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The evidence is at least in relative equipoise regarding whether the Veteran's bipolar disorder is related to active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, bipolar disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the decision below, the Board has granted the Veteran's claim for service connection for bipolar disorder.  Therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In this case, the Veteran has claimed entitlement to service connection for bipolar disorder.  Specifically, the Veteran maintains that during service, he developed symptoms of depression and displayed disruptive behavior that led to dereliction of duties.  He went absent without leave (AWOL) for three days and was court-martialed three times.  He stated that when he was sent to Alaska, his symptoms worsened, and have been ongoing since his discharge.  Two months after service he claims to have attempted suicide.  He acknowledges that he was not diagnosed with bipolar disorder until 1971; however, he argues that his symptoms in service and behavior in service that led to the courts-martial were the first signs of bipolar disorder.

The Board notes that in the September 2009 remand, the Board requested, in light of the directives in the Joint Motion for Remand, that the Veteran be scheduled for a VA examination in order to determine the nature and etiology of the claimed bipolar disorder.  It was specifically requested that an opinion be obtained regarding whether the Veteran's bipolar disorder clearly and unmistakably preexisted service, and if so, whether there is clear and unmistakable evidence that the disability did not increase in service.  It was also requested, if there was no clear and unmistakable evidence that the bipolar disorder preexisted service, whether it is at least as likely as not that the current bipolar disorder is etiologically related to service.  As such, the Board will discuss both service connection on the basis of service incurrence and on the basis of service aggravation of a pre-existing disability.

A review of the record reflects that the Veteran's service treatment records are unavailable, apart from a February 1959 Summary Court-Martial Order.  In a June 1977 statement, it was indicated that the Veterans service treatment records were apparently destroyed a in the 1973 fire at the National Personnel Records Center.  There is a July 2007 formal finding of unavailability of the Veteran's service treatment records and a July 2011 formal finding of unavailability of Morning Reports.  In cases such as this, where the veteran's service records are unavailable through no fault of the claimant, there is a heightened heightened obligation to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As there is no evidence that a psychiatric disability of any kind was noted at service entry, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111. 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's bipolar disorder both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board concludes that the evidence is insufficient to meet this requirement.  As noted above, the service treatment records are unavailable.  Therefore, they do not show that any psychiatric disability existed prior to service entry.  The February 1959 Summary Court-Martial Order reflects that the Veteran was found guilty of "Charge III."  The charge is not specifically listed.  Regardless, nothing in that record reflects that the Veteran's bipolar disorder or any other psychiatric disability existed prior to service.  The Veteran has stated that he was not diagnosed with bipolar disorder or any other psychiatric condition prior to service.  The medical evidence of record also fails to show any psychiatric diagnoses prior to service.  Moreover, the August 2010 and October 2011 VA examiners opined that there is no clear evidence that the Veteran's bipolar disorder began prior to the military, there is no evidence that the Veteran had any mental health disorder prior to his military service, and there is no clear and unmistakable evidence that the Veteran's bipolar disorder pre-existed military service.  The Board recognizes that an October 1971 private hospital record notes that the Veteran began drinking alcohol at age nine, developed a drinking problem by age 15, and has had blackouts, numerous arrests and two penitentiary terms since then.  The Veteran described a traumatic childhood.  Alcohol addiction and antisocial personality were diagnosed.  A July 2003 evaluation report from a private psychiatrist notes that the Veteran has struggled since he was an adolescent.  Specifically, it was noted that his developmental history is quite chaotic, as he moved from family to family, and ultimately left to be on his own at the age of 15.  It was not stated that any mental health disability was present during this time.  The Board also recognizes that a July 2011 letter from a private physician indicates that the Veteran may have exhibited some symptoms prior to the military.  However, nothing in the October 1971 treatment record, the July 2003 private evaluation, the July 2011 letter, or any other evidence of record indicates a diagnosis of any mental health disability prior to service.  Thus, the evidence of records does not meet this high evidentiary burden of clear and unmistakable evidence, and therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's current bipolar disorder did not preexist the Veteran's period of service. 

Thus, the issue becomes whether the Veteran's bipolar disorder was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  The current medical evidence of record shows that the Veteran has a diagnosis of bipolar disorder.  See August 2010 and October 2011 VA examination reports. 

As noted above, the service treatment records are unavailable.  However, the Summary Court-Marital Order reflects that the Veteran was found guilty of an unnamed charge.  Moreover, throughout the period of the claim, the Veteran has continuously stated that he developed symptoms of depression, went AWOL three times, and received three courts-martial in service.  Additionally, at the October 2011 VA examination, he stated that during service he knew that something was wrong and that he wanted to seek mental health treatment.  However, his sergeant told him that he would not want that on his record, so he did not seek any such treatment.  

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's bipolar disorder was incurred in active service.  In this regard, the Board acknowledges that the August 2010 and October 2011 VA examiners provided opinions against the claim.  Specifically, the August 2010 VA examiner opined that there is no evidence that the courts-martial were related to behavior suggestive of bipolar disorder diagnosis.  The examiner reasoned that the Veteran evidently complied with the military routine to a sufficient degree in order to have his rank restored and be given an honorable discharge.  The examiner further stated that while the Veteran had a number of presentations with depressive symptoms prior to his diagnosis of manic depression, there were no clearly documented descriptions of hypomanic or manic symptoms until medical notes in the 1990s.  Clear descriptions of depressive symptoms began much earlier, in 1971, when the Veteran was diagnosed with depressive neurosis.  The examiner felt that the Veteran's illegal behaviors leading to multiple incarcerations in the 1960s are difficult to attribute to any manic or hypomanic episodes, as they occurred in relation to polysubstance abuse and antisocial tendencies at that time.  Breaking the law in consecutive fashion over a number of years is not typically attributed to manic or hypomanic behavior, and a pattern of illegal activity is more consistent with antisocial personality disorder.  The examiner further reasoned that mood symptoms in the context of significant drug abuse are most clearly associated with affects of various drugs being abused, and not to any bipolar disorder alone.  Such drug use would make any clear diagnosis of bipolar disorder very unreliable.  The examiner also stated that the Veteran's suicide attempts in the 1960s were in the context of severe drug and alcohol abuse.  In light of all available evidence, the August 2010 VA examiner opined that the Veteran's bipolar disorder began with depressive symptoms diagnosed as depressive neurosis in 1971, with a most clearly documented episode of hypomanic behavior described in the late 1990s.  The examiner opined that the Veteran's successful management with Lithium since 1981 and more recently with mood stabilizing agents also supports diagnosis a bipolar mood disorder, with the first mood episode being depression, first noted outside the context of substance abuse and recorded in 1971.

The October 2011 VA examiner also provided an opinion against the Veteran's claim.  Specifically, the October 2011 VA examiner opined that the Veteran's bipolar disorder is less likely than not associated with situations first experienced during military service.  The examiner found the Veteran to be a credible historian.  The examiner acknowledged the Veteran's reported behavioral problems during service, and his reported difficulty sustaining work tasks and work expectations.  The examiner stated that although the Veteran received three courts-martial associated with misconduct towards the end of military service, it would be merely speculative to determine that these behaviors were related to a specific mood disorder at that time.  After military service, the Veteran continued to have disappointments associated with family issues, and he engaged in various antisocial behaviors and had difficulty sustaining work activity.  He also continued to have a history of alcohol use.  The examiner noted that the Veteran was first officially diagnosed with a mental health disorder in the 1970s, and was at that time also noted to have problems with alcohol use, antisocial behavior, and a depressed mood.  The examiner felt that it would be merely speculative to determine that these disorders existed in the 1950s during military service, without significant additional documentation.  It would also be speculative, according to the VA examiner, to determine that the first manifestations of the Veteran's bipolar disorder or any mental health disorder were related to his poor judgment or his behavioral problems during military service.  The examiner found the private medical opinions in favor of the claim to be speculative and based upon conjecture.  The examiner opined that while behavioral problems can be symptomatic of a mental health condition, it would be merely speculative to consider that the Veteran's willful misconduct towards the end of his military service was directly associated with a mental disorder at that time.  The examiner opined that the Veteran's current bipolar disorder is less likely as not etiologically related to military service.  The examiner concluded that the Veteran's history of mood disorder/ bipolar disorder is associated with post-military experiences.

There are also several medical opinions in favor of the claim.  Specifically, a July 2003 private evaluation report from a private psychiatrist notes that the three courts-martial for disruptive behavior in service are very strongly indicative of the Veteran's illness that would have very significant behavioral consequences.  The illness was not treated, nor was it diagnosed as a problem that could be treated, while the Veteran was in service.  The private psychiatrist opined that if the Veteran had been treated as an enlisted serviceman, his present disability would be much less.  The private psychiatrist reported that there were efforts to treat the Veteran's substance abuse during service, but his treatment never proceeded to appropriately manage his bipolar disorder.  

A February 2010 letter from a VA psychiatrist and VA clinical therapist notes that the Veteran was then currently being seen for treatment of bipolar disorder.  The letter states, "[i]t appears likely due to the severity of his symptoms, his history for excessive drinking and disregard for rules while in the military were secondary to the emergence of his bipolar disorder."  The letter goes on to state that during the early part of the Veteran's enlistment, he did not display any of the disruptive behaviors that caused the courts-martial, which occurred in the latter part of his service.  The letter states that had the Veteran been identified, diagnosed, and treated during service, it is more likely than not that his life may have been considerably different, and the course of his illness less severe.

The record also contains a July 2011 letter from a private physician, Dr. K.  The July 2011 letter indicates that the Veteran exhibited a wide variety of symptoms that came about or were at least exacerbated during his military service.  The private physician stated that the Veteran's reported in-service symptoms are attributed to the current diagnosis of bipolar disorder.  The letter recounts the Veteran's report that things became worse after he entered service.  He was court-martialed at least three times and was insubordinate to a Commissioned Officer.  The Veteran did not describe any symptoms prior to entering the service and described a good number of symptoms after his discharge from the service.  He stated that he got worse when he was sent to Alaska for 15 months.  He lost his rank when he went AWOL and again repeated that he had an alcohol problem.  After leaving military service, he was in and out of prison and continued to drink.  The private physician opined that while there may have been some symptoms exhibited prior to the military it appears that the Veteran's bipolar disorder did not become prominent until after his discharge from the military.  This is when his suicidal ideations and attempts began.  The private physician opined that this chain of symptoms from the Veteran's bipolar disorder may be traced to service.  

Initially, the Board finds that, in light of the unavailability of his service treatment records or any Morning Reports, and the heightened duty to consider the benefit of the doubt in such cases, it is conceded that the Veteran felt feelings of depression during service which resulted in him acting out, going AWOL, and being court-martialed multiple times.  The Board also concedes the Veteran's statement at the October 2011 VA examination that during service he knew something was wrong and wanted to seek treatment, but failed to do so after his sergeant told him that the Veteran would not want a record of such treatment on his permanent record.

The Board also concludes that the medical evidence and opinions for and against the Veteran's claim for service connection for bipolar disorder weigh approximately equally in favor of the claim and against the claim.  The Board notes that the August 2010 VA examiner provided an extensive and thorough examination and reasoning for the negative opinion.  However, the August 2010 examiner, in finding that the bipolar disorder began with depressive symptoms diagnosed as depressive neurosis in 1971, did not state whether the Veteran's 1971 diagnosis of depressive neurosis began with his reported in-service symptoms of depression and subsequent acting out/disruptive behavior.  The October 2011 VA examiner also provided a thorough examination report.  However, despite the fact that the October 2011 VA examiner ultimately concluded that the Veteran's bipolar disorder is less likely than not related to the symptoms of possible depression or other mental health symptoms first occurring in military service, the examiner did indicate that it would be speculative to conclude the Veteran's in-service behavior leading to misconduct was related to a specific mood disorder at that time.  

The Board finds that the private medical opinions in favor of the claim are equally extensive and thorough.  The February 2010 letter from the Veteran's VA psychiatrist and therapist states that the Veteran's severe symptoms including his disregard for rules while in the military were secondary to the emergence of his bipolar disorder.  The rationale for the opinion was that the Veteran's disruptive behavior leading to his courts-martial occurred late in his military service, showing that he had functioned well for a time during service, and suggesting an onset of mental health symptoms during the latter part of active service.  The July 2003 letter from the Veteran's private psychiatrist states that the Veteran's in-service behavior leading to three courts-martial is strongly indicative of his illness, and that his continued chaotic behavior and substance abuse subsequent to service suggest ongoing psychiatric problems that were not treated during service.  This is in direct contradiction to the VA examiners' opinions.  

As such, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bipolar disorder was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for bipolar disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304. 


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


